Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on May 17th, 2022, which claims 16-35 have been presented for examination.

       Status of Claim
2.	Claims 16-35 are pending in the application and have been examined below, of which, claims 16, 25 and 31 are presented in independent form.

    Priority
3.	This application is a CON of 15/930,587 filed on 05/13/2020 PAT 11210078 which is CON of 15/305,430 filed on 10/20/2016 PAT 10691440 which is 371 of PCT/US2014/041300 filed on 06/06/2014.

   Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 11,210,087 in view of Hoopmann (CN 102571906 A –date published 07/11/2012 – herein after Hoopmann).

Both claim features of the instant application 17/645,199 and U.S. Patent No. 11,210,087  can be compared as follows:

Instant Application
17/645,199
US Patent No.
11,210,087 

16. A method comprising: 
receiving an action request at a management controller processor within a server via a first network, wherein requests received via the first network do not include administrator privileges to execute an action; 


sending the action request from the management controller processor to a utility program operating on the server with the administrator privileges to execute the action; and the utility program executing the action request, including: specifying a time indicated in the action request at which the action is to be performed; and 

performing the action indicated in the action request at the specified time.  

17. The method of claim 16 further comprising configuring the utility program via a second network using administrator privileges. 
 
18. (New) The method of claim 17 wherein the first request and the first network are isolated from the second network.  

19. The method of claim 17 wherein the administrator privileges to execute an action are specified in the action request.  











20.  The method of claim 16 wherein the action specified in the action request comprises a software update request.  


1. A method comprising: 
receiving an indication of an action request at a management controller processor within a server from a first user without administrator privileges of a server operating system executing on a processor of the server via a management network, wherein the administrator privileges required to execute a complete action are specified in the action request;

 receiving a workload request provided by a second user with administrator privileges via a production network, wherein the workload request and the production network are isolated from the management network, and wherein the action request and management network are isolated from the production network; downloading action execution support data to the server over the management network via the management controller processor, wherein the management network is isolated from the production network utilized by the processor of the server when executing the workload request, wherein the processor is separate from the management controller processor that received the action request over the management network; sending the action request from the management controller processor to a utility program executing in a domain of the server operating system; and executing an action specified in the action request by the utility program by the server operating system.

Hoopmann (CN102571906 A) discloses
specifying a time indicated in the action request at which the action is to be performed (key patch which is automatically configured to is deploying and/or being received at a particular time when being deployed – See paragraph [0082]); and 
performing the action indicated in the action request at the specified time (cloud manager 605 can be configured to trigger the installation of the patch after forming in determining the order of applying patch – See paragraphs [0082-0083]).
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of claimed invention to incorporate Hoopmann’s particular time being deployed into claims of 17/645,199 in order to determine specific time which perform deployment.

2. The method of claim 1, wherein the action specified in the action request is a software update request.





8.	Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 5-6 of U.S. Patent No. 10,691,440 in view of Hoopmann (CN 102571906 A –date published 07/11/2012 – herein after Hoopmann).
Both claim features of the instant application 17/645,199 and U.S. Patent No. 10,691,440  can be compared as follows:

Instant Application
17/645,199
US Patent No.
10,691,440

16. A method comprising: 
receiving an action request at a management controller processor within a server via a first network, wherein requests received via the first network do not include administrator privileges to execute an action; 






sending the action request from the 
management controller processor to a utility program operating on the server with the administrator privileges to execute the action; and 
the utility program executing the action request, including: specifying a time indicated in the action request at which the action is to be performed; and 

performing the action indicated in the action request at the specified time.  

17. The method of claim 16 further comprising configuring the utility program via a second network using administrator privileges. 
 










18.  The method of claim 17 wherein the first request and the first network are isolated from the second network.  

19. The method of claim 17 wherein the administrator privileges to execute an action are specified in the action request.  

20.  The method of claim 16 wherein the action specified in the action request comprises a software update request.  

21. The method of claim 16 wherein the utility program examines one or more configuration parameters to determine the time at which the complete action is to be executed.  

22. The method of claim 21 wherein the action request may indicate immediate execution, the immediate execution indication causing the utility program to expedite action execution.  


23. The method of claim 21 wherein the action request may indicate delayed execution, the delayed execution indication causing the utility program to delay action execution until after a time specified in the action request.  

24. The method of claim 21 further comprising: writing an action in progress indication to the management controller accessible storage once the action begins execution.

1. A method comprising: 
receiving an indication of an action request at a management controller processor within a server from a first user without administrator privileges via a management network, wherein the administrator privileges required to execute a complete action are specified in the action request; receiving a workload request provided by a second user with administrator privileges via a production network, wherein the workload request and the production network are isolated from the management network, and wherein the action request and management network are isolated from the production network; 

sending the action request from the management controller processor to a utility program; and executing, by the utility program, the complete action of the action request wherein the utility program determines a time at which the complete action is executed; wherein the utility program examines one or more configuration parameters to determine the time at which the complete action is to be executed, and writing an action in progress indication to a storage accessible by the management controller processor in response to the complete action beginning execution.

Hoopmann (CN102571906 A) discloses
specifying a time indicated in the action request at which the action is to be performed (key patch which is automatically configured to is deploying and/or being received at a particular time when being deployed – See paragraph [0082]); and 
performing the action indicated in the action request at the specified time (cloud manager 605 can be configured to trigger the installation of the patch after forming in determining the order of applying patch – See paragraphs [0082-0083]).
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of claimed invention to incorporate Hoopmann’s determine particular time being deployed into claims of 17/645,199 in order to determine specific time which perform deployment.


2. The method of claim 1, further comprising: downloading action execution support data to a server computer over the management network, wherein the management network is isolated from the production network utilized by a processor of the server computer when executing the workload request, the processor separate from the management controller processor that received the action request over the management network.

3. The method of claim 1, wherein the complete action specified in the action request is a program update request to update a program in the server computer.







5. The method of claim 1, wherein the action request indicates immediate execution of the complete action, the immediate execution indication causing the utility program to expedite execution of the complete action.



6. The method of claim 1, wherein the action request indicates delayed execution, the delayed execution indication causing the utility program to delay execution of the complete action until after a time specified in the action request.





Claim Objections
9.	Claims 17-18, 21, 24, 26-27 and 30-33 are objected to because of the following informalities:  
Claim 17, 26 recite the limitation "administrator privileges" in line 2 and line 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, 27 and 33 recite the limitation "the first request" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21, 30 recite the limitation "the complete action" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the management controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the first network" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31, 32 recite the limitation " administrator privileges" in line 6 and line 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "a utility program" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

			Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a management controller” in claim 31
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: Specification, paragraph [0016], the management controller may itself be a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 16-17, 19-20, 25-26, 28-29, 31-32 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US Patent No. 9,335,986 B1 – IDS filed on 02/03/2022 – herein after Bowen) in view of Hoopmann (CN 102571906 A –date published 07/11/2012 – herein after Hoopmann).

Regarding claim 16. 
Bowen discloses
A method comprising: 
receiving an action request at a management controller processor within a server via a first network (The BMC may receive a request for hot patching of in-memory code (or variables) from a hot patching service (e.g., 550) – See col. 12, lines 1-23), [wherein requests received via the first network do not include administrator privileges to execute an action]; 
sending the action request from the management controller processor to a utility program operating on the server (The BMC 220 may then use the allocated BMC memory 304 to store and run the BMC OS 226 and the patch software 224 – See col. 7, lines 19-35) with the administrator privileges to execute the action (the BMC 220 may be used for the accessing and hot patching of programs running from the server memory 210, such as the hypervisor 202. For example, the system administrator may have password-protected access 260 (e.g., using UN2 and PW2) to the console network 256 – See Col. 5, lines 23-36); and 
the utility program executing the action request (hot patching may be performed by the BMC on-the-fly, while the host server's operating system (and the hypervisor) are running on the host server processor – See col. 2, lines 42-48), including: 
Bowen does not disclose
wherein requests received via the first network do not include administrator privileges to execute an action;
specifying a time indicated in the action request at which the action is to be performed; and 
performing the action indicated in the action request at the specified time.
Hoopmann discloses 
wherein requests received via the first network do not include administrator privileges to execute an action (the content field is a substantially SiarePointfield of the customer for processing the incoming requests. combined service field comprises operation such as search and the profile store such SiarePoint service. field may be used for hosting large capacity public Internet site. some field may contain a group of Active Directory server and provisioning daemon (Visited Daemon). cloud manager 105 automatically virtual machine of the virtual machine in the network - See paragraphs [0023-0024]);
specifying a time indicated in the action request at which the action is to be performed (key patch which is automatically configured to is deploying and/or being received at a particular time when being deployed – See paragraph [0082]); and 
performing the action indicated in the action request at the specified time (cloud manager 605 can be configured to trigger the installation of the patch after forming in determining the order of applying patch – See paragraphs [0082-0083]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Hoopmann’s teaching into Bowen’s invention because incorporating Hoopmann’s teaching would enhance Bowen to enable to schedule the patch to be installed as suggested by Hoopmann (paragraphs [0078-0079]).

Regarding claim 17, the method of claim 16 
Bowen discloses
further comprising configuring the utility program via a second network using administrator privileges (the hot patching service 550 may provide a user interface to an administrator (e.g., 258) for obtaining secure access (e.g., password-protected access) to the console network 520 and to one or more of the BMCs 516 -- and Col. 9, lines 14-40).

Regarding claim 19, the method of claim 17 
Bowen discloses
wherein the administrator privileges to execute an action are specified in the action request (the system administrator may have password-protected access 260 (e.g., using UN2 and PW2) to the console network.... Upon execution by the BMC processor 228, the patching software 224 may give the BMC 220 access to the server memory 210 via communication path 216).

Regarding claim 20, the method of claim 16 
Bowen discloses
wherein the action specified in the action request comprises a software update request (The BMC may receive a request for hot patching of in-memory code (or variables) from a hot patching service (e.g., 550). The BMC 220 may receive (e.g., via console network 256 and NIC 230 or NIC 246) patching software 224 (e.g., patching software code and patching instructions). The patching software 224 may be executed by the BMC processor 228 while the hypervisor 202 is running from the memory 210 –col. 12, lines 1-30).

Regarding claim 25. 
Bowen and Hoopmann disclose
 A non-transitory processor readable medium including a set of instructions thereon, which when executed by a processor cause the processor to: 
Regarding claim 25, recites the same limitations as rejected claim 16 above.
Regarding claim 26, recites the same limitations as rejected claim 17 above.
Regarding claim 28, recites the same limitations as rejected claim 19 above.
Regarding claim 29, recites the same limitations as rejected claim 20 above.

Regarding claim 31. 
Bowen discloses 
A system (Fig. 2, a server computer 200) comprising: 
a management controller (baseboard management controller (BMC) 220– See Fig. 2) to receive an action via a management network (The BMC may receive a request for hot patching of in-memory code (or variables) from a hot patching service (e.g., 550) – See col. 12, lines 1-23), [wherein requests received via the first network do not include administrator privileges to execute an action]; and 
a processor coupled to the management controller (processor 228 coupled to BMC 220) to execute a utility program having administrator privileges to execute the action to receive the action request from the management controller to a utility program (The BMC 220 may then use the allocated BMC memory 304 to store and run the BMC OS 226 and the patch software 224 – See col. 7, lines 19-35) with the administrator privileges to execute the action (the BMC 220 may be used for the accessing and hot patching of programs running from the server memory 210, such as the hypervisor 202. For example, the system administrator may have password-protected access 260 (e.g., using UN2 and PW2) to the console network 256 – See Col. 5, lines 23-36) and execute the action request (hot patching may be performed by the BMC on-the-fly, while the host server's operating system (and the hypervisor) are running on the host server processor – See col. 2, lines 42-48), including 
Bowen does not disclose
wherein requests received via the first network do not include administrator privileges to execute an action;
specifying a time indicated in the action request at which the action is to be performed and performing the action indicated in the action request at the specified time.
Hopmann discloses 
wherein requests received via the first network do not include administrator privileges to execute an action (the content field is a substantially SiarePointfield of the customer for processing the incoming requests. combined service field comprises operation such as search and the profile store such SiarePoint service. field may be used for hosting large capacity public Internet site. some field may contain a group of Active Directory server and provisioning daemon (Visited Daemon). cloud manager 105 automatically virtual machine of the virtual machine in the network - See paragraphs [0023-0024]);
specifying a time indicated in the action request at which the action is to be performed (key patch which is automatically configured to is deploying and/or being received at a particular time when being deployed – See paragraph [0082]) and 
performing the action indicated in the action request at the specified time (cloud manager 605 can be configured to trigger the installation of the patch after forming in determining the order of applying patch – See paragraphs [0082-0083]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Hoopman’s teaching into Bowen’s invention because incorporating Hoopman’s teaching would enhance Bowen to enable to schedule the patch to be installed as suggested by Hoopman (paragraphs [0078-0079]).

Regarding claim 32, recites the same limitations as rejected claim 17 above.
Regarding claim 34, recites the same limitations as rejected claim 19 above.
Regarding claim 35, recites the same limitations as rejected claim 20 above.

12.	Claim(s) 18, 27 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen and Hoopmann as applied to claims 17, 26 and 31 respectively above, and further in view of Ashok et al. (US Pub. No. 2014/0201365 A1 – IDS filed on 02/03/2022 – herein after Ashok).

Regarding claim 18, the method of claim 17 
Ashok discloses 
wherein the first request and the first network are isolated from the second network (providing a second network dedicated to virtual machine deployment and migration, where the second network is isolated from the first network. Additionally, the method comprises receiving a network access request with a network attribute. Furthermore, the method comprises identifying the network attribute. The method further comprises routing and processing the network access request on the first network in response to the network attribute being identified as a user workload. In addition, the method comprises routing and processing, by a processor, the network access request on the second network in response to the network attribute being identified as the virtual machine deployment and migration – See paragraph [0006]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ashok’s teaching into Bowen’s and Hoopmann’s invention because incorporating Ashok’s teaching would enhance Bowen and Hoopmann to enable to isolate cloud management network  from user network as well as not connected to an external network as suggested by Ashok (paragraph [0050]).

Regarding claim 27, recites the same limitations as rejected claim 18 above.
Regarding claim 33, recites the same limitations as rejected claim 18 above.

13.	Claim(s) 21, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen and Hoopmann as applied to claims 16, 21 and 25 respectively above, and further in view of Wei et al. (US Patent No. 9,521,188 B1 – herein after Wei).

Regarding claim 21, the method of claim 16 
Wei discloses 
wherein the utility program examines one or more configuration parameters to determine the time at which the complete action is to be executed (policies may include whether any other occurrence of the action is still running (e.g., where the maximum number of occurrences that are allowed to run concurrently is one); whether the most recently started occurrence is still running (though previously started occurrences may still be running); whether a budget has been exceeded (where there is a charge associated with performing occurrences of the action); whether it is likely that a budget will be exceeded in performing this occurrence of the action; and whether it is likely that this occurrence of the action will be completed within a given amount of time – See Col. 6, lines 22-67 and col. 7, lines 1-27).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wei’s teaching into Bowen’s and Hoopmann’s inventions because incorporating Wei’s teaching would enhance Bowen and Hoopmann to enable to determine the action complete within a given amount of time as suggested by Wei (See Col. 6, lines 22-67 and col. 7, lines 1-27).

Regarding claim 23, the method of claim 21 
Wei discloses
wherein the action request may indicate delayed execution, the delayed execution indication causing the utility program to delay action execution until after a time specified in the action request (After a first occurrence of the action has been started in operation 206, the process flow moves to operation 208, which depicts determining whether a second time specified by the schedule has been reached...The instance manager can periodically access the database and read the record. If this first time of the period time has not yet been reached, then the process flow waits at operation 204 until this first time has been reached – See col. 5, lines 40-62 and col. 6, lines 8-21).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wei’s teaching into Bowen’s and Hoopmann’s inventions because incorporating Wei’s teaching would enhance Bowen and Hoopmann to enable to wait at operation if the period time has not yet been reach as suggested by Wei (See Col. 13, lines 61-67 and col. 14, lines 1-14).

Regarding claim 30, recites the same limitations as rejected claim 21 above.

14.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen and Hoopmann and Wei as applied to claim 21 above, and further in view of Gourlay et al. (US Pub. No. 2015/0074658 A1 – IDS filed on 02/03/2022 – herein after Gourlay).

Regarding claim 22, the method of claim 21 
Gourlay discloses
wherein the action request may indicate immediate execution (update request is critical update - See Fig. 7 and paragraph [0007]), the immediate execution indication causing the utility program to expedite action execution (a critical update may be one which should be installed by the client device 520 regardless of whether the software update is acquired during an initial setup of the client device 520 or during subsequent (i.e., post-setup) operation of the client device 520 -See paragraph [0073]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gourlay’s teaching into Bowen’s and Hoopmann’s and Wei’s inventions because incorporating Gourlay’s teaching would enhance Bowen and Hoopmann and Wei to enable to retrieve and transmit the data at an appropriate time as suggested by Gourlay (paragraph [0053]). 

15.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen and Hoopmann and Wei as applied to claim 21 above, and further in view of Hopmann et al. (US Pub. No. 2012/0102484 A1 – IDS filed on 02/03/2022 – herein after Hopmann-IDS).

Regarding claim 24, the method of claim 21 
Hopmann-IDS
further comprising: writing an action in progress indication to the management controller accessible storage once the action begins execution (a local process executes an action that writes an entry to the installation queue of the remote machine on which the software is to be installed. As discussed above, the processes that are allowed to access the installation queue on the remote machine may be restricted. According to an embodiment, an entry is made for each piece of software that is to be installed on the remote machine that requires the high privilege installer – See paragraph [0091]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Hopmann-IDS’s teaching into Bowen’s and Hoopmann’s and Wei’s inventions because incorporating Hopmann-IDS’s teaching would enhance Bowen and Hoopmann and Wei to enable to execute and action that write an entry to the installation queue of the remote machine on which the software is to be installed as suggested by Hopmann-IDS (paragraph [0091)). 

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee-Baron et al. (US Pub. No. 2015/0169310 A1) discloses the method 500 starts, and in one embodiment, the firmware module 355 stores 505 the firmware information 200. The firmware module 355 may be embodied in the electronic device 100, the BMC 130, or combinations thereof. In one embodiment, the firmware module 355 records the firmware information 200 for each installation of a firmware image. For example, if an update to the storage device firmware is installed, the firmware identifier 205 and the firmware version 210 for the update may be recorded in the firmware information 200 – See paragraphs [0053-0058].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192